         Case 3:19-cr-05153-JM Document 72 Filed 10/29/20 PageID.206 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                              Case No. 19‐cr‐05153‐JM-2

                                           Plaintiff,
                            vs.
                                                              JUDGMENT OF DISMISSAL
Destiny Raylene Richards,


                                        Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

x
☐     of the offense(s) as charged in the Indictment:
      21:952,960; 18:2 ‐ Importation of Methamphetamine and Fentanyl; Aiding and Abetting
      (1‐2)




Dated: 10/27/2020
                                                        Hon. Jill L. Burkhardt
                                                        United States Magistrate Judge
